Citation Nr: 1630908	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, adjustment disorder, unspecified mood disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing on his August 2012 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in November 2014.  38 C.F.R. § 20.704(e).

This matter was before the Board in November 2015 and remanded for additional development.

In a July 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in an April 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the November 2015 remand directives, a VA examination was conducted in January 2016.  The January 2016 examiner determined the Veteran did not have a mental disorder that conformed to DSM-5 criteria.  However, as noted in the November 2015 remand directives, the DSM-IV criteria are applicable to this claim.  Accordingly, a remand is necessary to obtain an examination based on the DSM-IV criteria. 

Additionally, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA records of treatment.

2.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted and all findings reported in detail.  Please note that the DSM-IV criteria are applicable to this claim, and therefore should be used to evaluate this Veteran.  79 Fed. Reg. 149, 45094 (August 4, 2014).  All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  What acquired psychiatric disability, if any, has the Veteran experienced under the DSM-IV criteria since April 2010?  (If the examiner determines that the Veteran has experienced no acquired psychiatric disability (e.g., experiences only a personality disorder and/or substance abuse), this shall be explained in detail and such a conclusion shall be reconciled with other records suggesting clinical assessments of acquired disabilities since April 2010 (including PTSD, depression, and adjustment disorder)).  

(b)  Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability experienced under the DSM-IV criteria since April 2010 had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported sexual assault in service, is related to his documented behavioral problems in service, or is otherwise the result of a disease or injury in service?

(c)  If the Veteran has met the criteria for a diagnosis of PTSD under the DSM-IV criteria at any time since April 2010, what are the stressors that support the diagnosis?

(d)  If any stressor supporting a diagnosis of PTSD under the DSM-IV criteria consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed under the DSM-IV criteria since April 2010 (including, but not limited to, PTSD, depression, adjustment disorder, and unspecified mood disorder), the Veteran's reported sexual assault in service, his behavioral problems in service, his reports of psychiatric/behavioral problems in the years since service, and the January 2014 opinion of the VA clinical psychologist.  Also, although there are reports of psychiatric/behavioral problems prior to service, the Veteran is presumed sound at service entrance in June 1976.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  After completion the above development, and any additional development deemed necessary, readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


